NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

SAMUEL ROSEN,                                    No. 13-56409

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00864-DMS-
                                                 NLS
 v.

PROPERTY ADVANTAGE PARTNERS;                     MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Samuel Rosen appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various claims against the property

management company of a private, residential mobile home park. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Rosen’s § 1983 claim because Rosen

failed to allege facts sufficient to show that any defendant acted under color of

state law. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a claim under

§ 1983, a plaintiff must allege the violation of a right secured by the Constitution

and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”).

      However, we vacate the judgment in part and remand with instructions to

dismiss Rosen’s state law claims without prejudice. See Gini v. Las Vegas Metro.

Police Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (“When . . . the court dismisses

the federal claim leaving only state claims for resolution, the court should decline

jurisdiction over the state claims and dismiss them without prejudice.” (citation and

internal quotation marks omitted; alteration in original)); see also 28 U.S.C.

§ 1367(c)(3) (a district court may decline to exercise supplemental jurisdiction

over state law claims upon the dismissal of all federal claims).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           2                                     13-56409